    Case 19-19281-MBK           Doc 57     Filed 11/27/19 Entered 11/27/19 11:04:12                Desc Main
                                          Document      Page 1 of 4



      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-2(c)
      WILLIAM H. OLIVER, JR.                                                     Order Filed on November 27, 2019
      2240 Highway 33                                                                         by Clerk
                                                                                      U.S. Bankruptcy Court
      Suite 112                                                                        District of New Jersey
      Neptune, New Jersey 07753
      732-988-1500
      Attorney for Debtor(s)
      WO-7129

      In Re:                                                      Case No.: 19-19281

      CLIFTON LEE VAUGHN                                          Adv. No: n/a
      MARYA CHRISTINE VAUGHN
                                                                  Hearing Date: November 19, 2019 @ 9am
                                          Debtors                 Chapter: 13

                                                                  Oral Argument Requested if Objection Filed

                                                                  Judge: Michael B. Kaplan

            ORDER AUTHORIZING SALE OF REAL PROPERTY LOCATED AT
      1425 Colorado Drive, Toms River, NJ 08753, FREE AND CLEAR OF LIENS, CLAIMS
                 OR ENCUMBRANCES AND GRANTING RELATED RELIEF


               The relief set forth on the following pages numbers two (2) through four (4) is hereby

     ORDERED.




DATED: November 27, 2019
Case 19-19281-MBK         Doc 57     Filed 11/27/19 Entered 11/27/19 11:04:12             Desc Main
                                    Document      Page 2 of 4
Debtors: Clifton & Marya Vaughn
Case No. 19-19281(MBK)
Caption of Order: ORDER AUTHORIZING SALE OF REAL PROPERTY LOCATED AT
1425 Colorado Drive, Toms River, NJ 08753, FREE AND CLEAR OF LIENS, CLAIMS OR ENCUMBRANCES
AND GRANTING RELATED RELIEF


       THIS MATTER, having been opened to the Court by William H. Oliver, Jr., Esq. for

Clifton & Marya Vaughn, Chapter 13 debtors (“Debtors”), by the filing of a Motion for an

Order Authorizing Sale of Real Property Free and Clear of Liens, Claims or Encumbrances and

Granting Related Relief (the “Motion”) relating to the proposed sale of the real property located

at 1425 Colorado Drive, Toms River, NJ 08753 (the “Property”); due and proper notice of the

Motion and related matters before the Court in this case having been given; and the Court having

considered the moving papers and opposition thereto, if any; and oral argument, if any; and good

and sufficient cause existing for the granting of the relief as set forth herein,

       THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:

       A. Full and adequate notice of the Motion has been afforded to all interested parties.

       B. The offer made by Frank Mazzola (the “Buyers”) in the amount of $185,000.00 is

            the highest and best offer received for the Property and the sale price for the Property

            constitutes full and adequate consideration and reasonably equivalent value for the

            property.

       C. The transactions being proposed were negotiated at arm’s length and in good faith.

       D.   The Buyer is a good faith purchaser for value pursuant to Section 363(m) of the

            Bankruptcy Code and, as such, the sale of the property is entitled to all of the

            protections afforded thereby. The Buyer is acting and shall act in good faith within




                                                                                                    2
Case 19-19281-MBK        Doc 57    Filed 11/27/19 Entered 11/27/19 11:04:12                 Desc Main
                                  Document      Page 3 of 4
Debtors: Clifton & Marya Vaughn
Case No. 19-19281(MBK)
Caption of Order: ORDER AUTHORIZING SALE OF REAL PROPERTY LOCATED AT
1425 Colorado Drive, Toms River, NJ 08753, FREE AND CLEAR OF LIENS, CLAIMS OR ENCUMBRANCES
AND GRANTING RELATED RELIEF



      the meaning of Section 363(m) of the Bankruptcy Code in closing the transaction(s)

      contemplated by in the Contract for Sale.

      IT IS HEREBY ORDERED AS FOLLOWS:

      1. The Motion is GRANTED.

      2. The sale of the right, title and interest in the property to Buyer pursuant to the terms

           and conditions set forth in the Contact for Sale is hereby approved. The record and

           transcript of the hearing and all findings and determinations of this Court are hereby

           incorporated herein.

      3. The Property is specially being sold free and clear of any liens or encumbrances,

           including the following disputed judgments, with valid liens, if any, attaching to the

           proceeds of sale pursuant to 11 U.S.C. § 363(f).


    CREDITOR                JUDGEMENT              DATE ENTERED              FACE JUDGMENT
                              NUMBER              OR DOCKETED AS                AMOUNT
                                                    SET FORTH IN
                                                      SEARCH

Target Nat’l Bank    DJ-140357-2011               May 16, 2011              $2,625.15
American Baseball Co DJ-101380-2012               May 14, 2012              $5,178.80
Midland Funding      DJ-210220-2012               September 26, 2012        $5,716.87



      4.      In addition to payment of valid liens and other standard closing costs as disclosed

              in the Certification in support of the Motion, the attorney is specifically

              authorized to make payment to the Broker (as defined in the Certification of the

              Attorney submitted herewith) at closing for the real estate commission as

              reflected in the Certification in support of the Motion.


                                                                                                    3
Case 19-19281-MBK      Doc 57       Filed 11/27/19 Entered 11/27/19 11:04:12             Desc Main
                                   Document      Page 4 of 4
Debtors: Clifton & Marya Vaughn
Case No. 19-19281(MBK)
Caption of Order: ORDER AUTHORIZING SALE OF REAL PROPERTY LOCATED AT
1425 Colorado Drive, Toms River, NJ 08753, FREE AND CLEAR OF LIENS, CLAIMS OR ENCUMBRANCES
AND GRANTING RELATED RELIEF



      5.     The Court retains jurisdiction over the parties and this matter for, inter alia,

             purposes of enforcing this order and otherwise implementing the sale.

      6.     The stay provisions under Fed. R. Bankr. P. 6004(h) be and hereby are waived

             and, therefore, not applicable to this sale.

      7.     The Stay as authorized by Rule 6004(h) is waived and the sale may proceed

             without the expiration of the 14 day period per the Rule.

      8.     A copy of the HUD settlement statement must be forwarded to the Chapter 13

             Trustee 7 days after closing.

      9.     The amount of $52,950.00 claimed as exempt may be paid to the Debtor if any

             funds available after paying secured creditor.

      10.    The X balance of proceeds or the ‫ ܆‬balance due on the debtor’s Chapter 13 Plan

             must be paid to the Chapter 13 Trustee in the Debtor’s case.

      11.    The debtor must file a modified Chapter 13 Plan not later than 21 days after the

             date of this order.

      12.    SN Servicing Corporation shall receive no less than $180,913.97 as per the short

             sale approval.




                                                                                                4
